DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (US. Pub. No. 2008/0193053, hereinafter “Lapstun”) in view of Saquib et al. (US. Pub. No. 2004/0165054, hereinafter “Saquib”).
As to claims 1 and 13, Lapstun discloses a method for recovering perspective distortion of a coded dot pattern on a surface [figures 3-4, coded dot pattern on a surface, paragraphs 417 
generating a stereo-pair of images of a portion of the coded dot pattern, the stereo-pair of images comprising an overlap region [figures 3-4, stereo-pair of images of the coded dot pattern,  comprising an overlap region between symbols, abstract];
selecting, in one image of the stereo-pair of images, a focus pattern from a subset of dots [figure 1, select a focus pattern “4” from a subset of dots];
determining a set of potential matches for the focus pattern in the other image of the stereo-pair of images [paragraph 456, the symbols of a complete codeword are indexed from right to left to match the bit order of the data];
for each potential match, determining a set of additional dots of the coded dot pattern consistent with a single plane [figures 16-17, determine a set of additional dots “301” of the coded dot pattern consistent with a single plane]; and
selecting a single plane with the highest number of consistent matched dots [paragraph 419, the high number of target elements “301” advantageously facilitates accurate determination of a perspective distortion].
Lapstun does not disclose an overlap region comprising a subset of dots of the coded dot pattern that are common to the stereo-pair of images.
Saquib teaches a method comprises an overlap region comprising a subset of dots of a coded dot pattern that are common to a stereo-pair of images [figure 11, an overlap region comprises a subset of dots of a coded dot pattern that are common to a stereo-pair of images].

As to claim 2, Lapstun, as modified by Saquib, discloses the method as claimed in claim 1, wherein determining a set of potential matches for the focus pattern further comprises:
using a set of dots within a predetermined region around the focus pattern [Lapstun, abstract, figure 1, use a set of dots within a predetermined region “4”].
As to claim 3, Lapstun, as modified by Saquib, discloses the method as claimed in claim 2, further comprising:
iteratively growing the predetermined region to encompass an increasing neighbourhood of dots [Lapstun, figures 12-13, grow the predetermined region to encompass increasing neighbourhood of dots].
As to claim 4, Lapstun, as modified by Saquib, discloses the method as claimed in claim 1, wherein determining the set of potential matches for the focus pattern in the other image of the stereo-pair of images further comprises:
selecting multiple dots falling along a horizontal epipolar line projected, in the other image, at a vertical position corresponding to the vertical position of the focus pattern [Lapstun, figure 13, select multiple dots falling along a horizontal epipolar line at a vertical position].
As to claim 5, Lapstun discloses an apparatus [figure 2, apparatus], comprising:

select, in one image of the pair of images, a focus pattern [figure 1, select a focus pattern “4” from a subset of dots]; and
determine a set of additional points of the coded pattern consistent with a single plane [figures 16-17, determine a set of additional dots “301” of the coded dot pattern consistent with a single plane] and based around a set of potential matches for the focus pattern [paragraph 419, the high number of target elements “301” advantageously facilitates accurate determination of a perspective distortion].
Lapstun does not disclose to select, in one image of the pair of images, a focus pattern present in an overlap region of the of pair images.
Saquib teaches an apparatus configured to select, in one image of a pair of images, a focus pattern present in an overlap region of the pair images [figure 11, to select a focus pattern present in an overlap region of the pair images, paragraph 54, significant overlaps tends to subdue density variations].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Lapstun to select, in one image of the pair of images, a focus pattern present in an overlap region of the of pair images, as taught by Saquib, in order to minimize variations in density that may arise as the result of cross-web and/or down-web misregistration (Saquib, abstract).
As to claim 6, Lapstun, as modified by Saquib, discloses the apparatus as claimed in claim 5, wherein the image sensor structure comprises a single image sensor to capture the pair 
As to claim 9, Lapstun, as modified by Saquib, discloses the apparatus as claimed in claim 5, further comprising a source of near infra-red radiation to illuminate the surface [Lapstun, figure 22B, paragraph 529, two near-infrared illumination LEDs 434, 436].
As to claim 10, Lapstun, as modified by Saquib, discloses the apparatus as claimed in claim 6, the processor to use two overlapping regions of the image sensor to generate the pair of images [Lapstun, figure 9, two overlapping regions to generate the pair of images].
As to claim 12, Lapstun, as modified by Saquib, discloses the apparatus as claimed in claim 5, wherein the apparatus is an optoelectronic pen comprising a nib [Lapstun, figure 20, optoelectonic pen 400 comprising a nib at the pen tip], the processor to select the focus pattern from a region of the coded pattern in the vicinity of the nib [Lapstun, figure 22B, to select the focus pattern in the vicinity of the nib, i.e. the cone regions 440, 430, 438].
As to claim 15, Lapstun, as modified by Saquib, discloses the non-transitory machine-readable storage medium of claim 13, further encoded with instructions executable by a processor, to:
select a single plane with the highest number of consistent matched dots [Lapstun, paragraph 419, the high number of target elements “301” advantageously facilitates accurate determination of a perspective distortion].
Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun in view of Saquib, as applied to claim 5 above, further in view of Woo et al. (US. Pub. No. 2009/0309844, hereinafter “Woo”).
claim 7, Lapstun, as modified by Saquib, discloses the apparatus as claimed in claim 5.
Lapstun, as modified by Saquib, does not disclose wherein the image sensor structure comprises a pair of image sensors to capture respective ones of the pair images of the portion.
Woo teaches an apparatus comprising an image sensor structure comprises a pair of image sensors to capture respective ones of pair images of the portion [figure 1, apparatus 100 comprises a pair of image sensors C1 and C2 to capture respective ones of pair images of portion Q].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to comprise a pair of image sensors to capture respective ones of the pair images of the portion, as taught by Woo, in order to align with respective crossing directions across the display panel (Woo, abstract).
As to claim 8, Lapstun, as modified by Saquib and Woo, discloses the apparatus as claimed in claim 7, wherein the pair of images sensors are disposed on generally opposite sides of the apparatus [Woo, figure 1, pair of image sensors C1 and C2 disposed on opposite sides of 100]. In addition, the same rationale is used as in rejection for claim 7.
As to claim 11, Lapstun, as modified by Saquib, discloses the apparatus as claimed in claim 5.
Lapstun, as modified by Saquib, does not disclose further comprising a prism or semi- reflective mirror to reflect a portion of the coded pattern on the surface to the image sensor structure.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to comprise a prism or semi- reflective mirror to reflect a portion of the coded pattern on the surface to the image sensor structure, as taught by Woo, in order to detect the light signal (Woo, paragraph 95).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun in view of Saquib, as applied to claim 13 above, further in view of Tsukada et al. (US. Pub. No. 2002/0196238, hereinafter “Tsukada”).
As to claim 14, Lapstun, as modified by Saquib, discloses the non-transitory machine-readable storage medium of claim 13.
Lapstun, as modified by Saquib, does not disclose further encoded with instructions executable by a processor, to:
iteratively enlarge the predetermined region to encompass an increasing neighbourhood of elements around the focus pattern.
Tsukada teaches a non-transitory machine-readable storage medium [paragraph 95, a built-in memory] to iteratively enlarge a predetermined region to encompass an increasing neighbourhood of elements around a focus pattern [figures 8A-B, to enlarge a predetermined region 8a to encompass an increasing neighborhood of elements around a focus pattern, paragraph 78].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to iteratively enlarge the predetermined region to encompass 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622